DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      JOSEPH LORENZO BROWN,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-2814

                           [December 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Caroline C. Shepherd, Judge; L.T. Case No. 50-2018-CF-
012210-AXXX-WB.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

CONNER, J.

    Appellant, Joseph Lorenzo Brown, appeals his convictions and
sentences for being a felon in possession of a firearm (count 1) and giving
false information to a law enforcement officer (count 2). Appellant was
found guilty by a plea, after his motion to suppress was denied by the trial
court. On appeal, appellant argues the trial court erred in denying his
motion to suppress and by failing to enter a written sentence on count 2.
We affirm without discussion the trial court’s denial of the motion to
suppress.

    However, as to appellant’s second argument, the record reflects that
after orally pronouncing the sentence for count 2, the trial court failed to
enter a written sentence for that count. Pursuant to Florida Rule of
Criminal Procedure 3.800(b)(2), appellant moved the trial court to enter a
written sentence. The trial court orally granted the motion, but again
failed to enter a written sentence for count 2. Thus, we affirm the sentence
as to count 2, but remand the case with instructions for the trial court to
perform the ministerial act of entering a written sentence for that count
which conforms with the oral sentence announced. Nero v. State, 272 So.
3d 882 (Fla. 5th DCA 2019); Giordano v. State, 32 So. 3d 96, 97-98 (Fla.
2d DCA 2009) (remanding due to trial court’s failure to enter written
sentencing order on time-served misdemeanor count).

   Affirmed and remanded with instructions.

GROSS and CIKLIN, JJ., concur.

                          *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                   2